United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1272
                                  ___________

Rolf A. Rosendahl,                         *
                                           *
              Appellant,                   *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the
Charles M. Norman, Jr., Sheriff, in his * Western District of Missouri.
official capacity as Sheriff of Johnson    *
County, Missouri; Mary Ann Young,          *      [UNPUBLISHED]
Prosecuting Attorney, Prosecuting          *
Attorney for Johnson County, Missouri, *
in her individual capacity as a state      *
actor; Joseph P. Dandurand, Judge,         *
Circuit Judge for Johnson County,          *
Missouri, in his individual capacity as a *
state actor in this case; Mel Carnahan, *
Governor of the State of Missouri,         *
acting in his individual and official      *
capacities as such,                        *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: December 22, 2000
                             Filed: December 27, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.
      In 1999, Rolf Rosendahl brought this 42 U.S.C. § 1983 action seeking
declaratory and injunctive relief in connection with his arrest and the forfeiture of his
property. The district court1 dismissed Rosendahl’s complaint prior to service of
process, and he appeals. Having carefully reviewed the record and Rosendahl’s
arguments on appeal, we agree with the district court that most of the claims involve
conduct that occurred between 1991 and 1993. To the extent they are not barred under
Heck v. Humphrey, 512 U.S. 477 (1994), these claims are time-barred. See Simmons
v. O’Brien, 77 F.3d 1093, 1094-97 (8th Cir. 1996); Chandler v. Presiding Judge,
Calloway County, 838 F.2d 977, 978-79 (8th Cir. 1988). The remainder of
Rosendahl’s complaint challenges judicial rulings in a state forfeiture action, with
which we will not interfere. See Charchenko v. City of Stillwater, 47 F.3d 981, 983
(8th Cir. 1995).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for the
Western District of Missouri.
                                           -2-